Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Town Board of the Town of Patterson dated December 14, 2005, which, upon remittal from this Court by decision and judgment dated March 23, 2005, imposed a penalty of one year suspension followed by 18 months’ probation.
*704Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction (see CPLR 7804 [b]; 506 [b]) to entertain this proceeding. Miller, J.E, Krausman, Spolzino and Lifson, JJ., concur.